Exhibit 10.1

 

SEPARATION AGREEMENT

AND RELEASE OF ALL CLAIMS

 

1. This Separation Agreement and Release of All Claims (“Agreement”) is entered
into between BioMarin Pharmaceutical Inc., including its officers, directors,
managers, agents, and representatives (“Company”) and Fredric D. Price
(“Employee”). The purpose of this Agreement is to amicably conclude the
employment relationship between the parties and to resolve any dispute or
potential dispute that may relate to Employee’s employment with the Company or
the conclusion thereof.

 

2. The Company and Employee acknowledge they are parties to an Amended and
Restated Employment Agreement dated March 14, 2003 (“Employment Agreement”).
This Agreement supercedes and is in complete satisfaction of any and all rights
and obligations that may exist under the Employment Agreement. The Employment
Agreement is terminated and has no continuing effect after the Effective Date
(as defined herein) of this Agreement.

 

3. Employee resigns from his employment as Chief Executive Officer and as a
Member and Chairman of the Board of Directors of the Company (the “Board”)
effective on the Termination Date.

 

4. Employee’s termination date for all purposes will be August 12, 2004
(“Termination Date”).

 

5. Employee will cooperate with reasonable requests for information, at no
expense to the Company other than Employee’s third party miscellaneous costs, if
any, that the Company may make from time to time through the Effective Date of
this Agreement. Should assistance be requested by the Company after the
Effective Date, the parties will mutually agree on the financial terms for such
assistance.

 

6. Company will continue Employee’s salary through the Termination Date. All
salary earned through the Termination Date will be paid by the Company on the
Termination Date. Appropriate payroll taxes will be deducted therefrom.

 

7. Any and all payments by the Company included in this Agreement shall be paid
by wire transfer to the same account that is currently used by Employee for
automatic payment of salary. The Company will provide Employee, promptly after
the Termination Date, a detailed schedule, with explanations, of all gross
payments and deductions, including tax deductions.

 

8. In partial exchange for the release and agreement described below, the
Company agrees to pay Employee one million nine hundred seventeen thousand
seventy-three and no/100 dollars ($1,917,073.00) in a lump sum (“Severance
Payment”) on the day following the Effective Date of this Agreement. All
appropriate taxes pertaining to the payment of the Severance Payment will be
deducted from the Severance Payment.

 

9. In partial exchange for the release and agreement described below, the
Company agrees to cancel that certain promissory note dated June 26, 2001, in
the principal amount of $860,000.00 made by Employee in favor of the Company
(the “Note”) on the Effective

 

- 1 -



--------------------------------------------------------------------------------

Date. The principal amount of the Note and all interest accrued thereon through
the Termination Date, which principal and interest on the Termination Date
total, in the aggregate, $982,927.00, will be reported to the IRS as income in
2004. All appropriate taxes pertaining to the cancellation of the principal and
accrued interest under the Note will be deducted from Employee’s Severance
Payment. The Company will, promptly after the Termination Date, deliver to
Employee (i) the original copy of the Note marked “cancelled” and (ii) a
Substitution of Trustee and Full Reconveyance of that certain Deed of Trust and
Assignment of Rents (recorded with the Marin County Recorder as document no.
2001-0068474 on October 19, 2001) made by Employee in favor of Company in
connection with the Note.

 

10. Employee’s Medical and Dental insurance will continue to be provided by the
Company through August 31, 2004. Thereafter, Employee may continue his Medical
and Dental insurance benefits by making his own monthly COBRA health insurance
continuation payments. The Company will provide Employee COBRA health insurance
continuation information as required by law.

 

11. Employee will receive a payment of $70,130.32 for all his accrued but unused
vacation on the Termination Date.

 

12. Employee will submit documentation to the Company for all his employment and
Board of Director related expenses that are reimbursable under Company and Board
policies by the Termination Date, with the exception of phone or other similar
expenses, which are billed to Employee on a monthly basis and have not been
billed for the period ending August 12, 2004; such phone or other similar
expenses will be submitted promptly to the Company following receipt of the
bill. The Company will pay Employee for all such expenses within five (5)
business days of receipt of such documentation.

 

13. Employee’s options granted pursuant to the BioMarin Pharmaceutical 1997
Stock Plan (the “Plan”) will continue to vest in accordance with the Plan
through the Termination Date. On the Termination Date, all vesting shall cease.
All vested options as of the Termination Date, which as of the Termination Date
will total options for 842,970 shares of the Company’s Common Stock, may be
exercised by Employee in accordance with the Plan for up to one year after the
Termination Date. On the first anniversary of the Termination Date, all options
which have vested as of the Termination Date but which are not exercised by such
first anniversary in accordance with the Plan shall terminate and cease to be
outstanding. All options which have not vested as of the Termination Date shall
terminate and cease to be outstanding as of the Termination Date.

 

14. All of the 39,285 shares of Common Stock of the Company issued to Employee
as restricted shares shall vest on the Termination Date, regardless of the
vesting schedule therefor, and shall be subject to the registration right set
forth in Exhibit A, incorporated herein by reference, in accordance with the
terms thereof. All appropriate taxes pertaining to the grant of such shares of
Common Stock will be deducted from the Severance Payment.

 

15. Employee will no longer be eligible to participate in the Company’s Medical,
Dental or Life Insurance Plans, 401(k) Plan, Short or Long-Term Disability
Plans, Educational Assistance Plan, Employee Stock Purchase Plan or other
employee benefit plan(s) after the Termination Date. To the extent that the
maximum amount of Company contributions to the 401(k) Plan for the year ending
December 31, 2004 for Employee’s benefit have not been made, Company will make
such contributions prior to the Termination Date.

 

- 2 -



--------------------------------------------------------------------------------

16. Employee will return all Company property in his possession including but
not limited to computers, cell phones, data bases and files before the Effective
Date of this Agreement with the exception of video conferencing equipment in
Employee’s New York home, which will be sent back to the Company promptly when
the Employee is at his New York home, on Saturday, August 14, 2004. Employee may
retain his portable computer and cell phone at no cost. Employee will make his
portable computer available to an employee designated by the Company to ensure
that there are no Company files on the portable computer. The portable computer
will be available to the Employee effective as of the close of business on
August 12, 2004.

 

17. On the Termination Date, Employee shall assume, at Employee’s expense, all
of the Company’s obligations under that certain lease dated October 23, 2002,
with BMW Financial Services for the lease of that certain vehicle, vehicle
identification number WBAGH834XYDP08505.

 

18. Employee understands and agrees that no other monies or benefits except
those specifically referenced herein are owed or will be paid to Employee by the
Company. Employee agrees that he will not seek from the Company any further
compensation for any other claims, damages, costs, expenses, or attorneys fees.

 

19. In consideration for the terms described herein, Employee, for Employee and
Employee’s spouse, heirs, executors, representative and assigns, completely
releases the Company and all of its successors and assigns, from any and all
claims, actions, and causes of action, including those which Employee has or
might have concerning Employee’s employment with Company or the termination of
employment, up to the Effective Date of this Agreement. All such claims are
forever barred by this Agreement and without regard as to whether those claims
are based upon any alleged breach of contract or covenant of good faith and fair
dealing; any alleged employment discrimination or other unlawful discriminatory
acts, including claims under Title VII, the Fair Employment and Housing Act, the
Americans with Disabilities Act, the California Labor Code, The New York Human
Rights Act, New York Labor Law, the Employee Retirement Income Security Act; the
Age Discrimination in Employment Act; the Older Workers Benefit Protection Act
of 1990, any alleged tortious act resulting in physical injury, emotional
distress, or damage to reputation or other damages; or any other claim or cause
of action.

 

20. In consideration for the release and terms described above, the Company, its
successors and assigns, completely releases Employee and all his successors and
assigns, from any and all claims, actions and causes of action, including those
which the Company has or might have concerning the employment relationship
between the parties or the termination of employment, up to the Effective Date
of this Agreement. All such claims are forever barred by this Agreement and
without regard as to whether those claims are based upon any alleged breach of
contract or covenant of good faith and fair dealing; any alleged tortious act
resulting in physical injury, emotional distress, or damage to reputation or
other damages; or any other claim or cause of action.

 

21. The parties acknowledge that California Civil Code Section 1542 provides as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

- 3 -



--------------------------------------------------------------------------------

Being fully informed of this provision of the Civil Code, Employee and Company
waive any rights under that section, and acknowledge that this Agreement extends
to all claims Employee or Company have or might have against one another,
whether known or unknown.

 

22. This agreement shall be binding upon the parties to this Agreement and upon
their heirs, administrators, representatives, executors and assigns. This
Agreement is not assignable by Employee. Employee expressly warrants that he has
not transferred to any person or entity any rights, causes of action or claims
released in this Agreement.

 

23. Employee agrees that he will not make negative comments about the Company’s
employees, members of its board of directors, policies, practices, direction,
finances, or philosophy. The Board members and Officers of the Company will not
make negative comments about Employee’s performance while he was employed by the
Company.

 

24. Employee agrees that he will keep the fact, terms and amount of this
Agreement completely confidential and will not disclose any information
concerning this Agreement to anyone except Employee’s counsel, spouse, financial
advisor or as required by law. Any violation of this provision will terminate
the Company’s obligations under this Agreement. Similarly, the Company agrees to
keep the fact, terms and amount of this Agreement completely confidential and
that the Company will not disclose any information concerning this Agreement to
anyone outside the Company except Company’s counsel and pertinent accounting and
HR professionals. However, Company may make such disclosures as are required by
law or as are necessary for legitimate business reasons, law enforcement or
compliance purposes.

 

25. Non-disclosure and Nonsolicitation.

 

  (a) Non-disclosure. Employee shall not either directly or indirectly, disclose
or divulge to any other person, firm or corporation the names, addresses,
preferences, prices being charged or any other confidential information
concerning or relating to any of the former or existing suppliers, contractors,
employees or customers of the Company, or any parent, affiliate or subsidiary of
the Company (collectively, the “Customers”) with respect to the past, present or
future business of the Company, or any parent, affiliate or subsidiary of the
Company, or any secret, proprietary or confidential information concerning or
relating to the past, present or future business of the Company, or any parent,
affiliate or subsidiary of the Company (collectively, “Confidential
Information”), and he will not divert or attempt to divert any of the Customers
or do any act to impair, prejudice or destroy the goodwill of the Company with
the Customers; provided, however, Confidential Information shall not include
information which was known to the public prior to the date of communication
thereof by the Company to Employee or which subsequently became known to the
public other than through communication by Employee; provided, further, such
Confidential Information shall include, but shall not be limited to:

 

  (i) information regarding the Company’s proprietary research, technology,
trade secrets, patented processes, market studies and forecasts, competitive

 

- 4 -



--------------------------------------------------------------------------------

analyses, pricing policies, the substance of agreements with customers,
suppliers and others, marketing arrangements, training programs and
arrangements, and other information, written and oral, relating to the Company’s
technology, systems and products not generally available to the public;

 

  (ii) information regarding the Company’s trademarks, trade names, service
marks, or patents;

 

  (iii) the Company’s equipment, management, internal policies, and other
activities relating to the conduct of the Company’s business; and

 

  (iv) other data, developments, research, trade secrets, methods or techniques
used by the Company in the conduct of its business.

 

  (b) Ownership of Intellectual Property. Employee acknowledges and agrees that
all intellectual property (including without limitation all ideas, concepts,
inventions, plans, developments, software, data, configurations, materials
(whether written or machine-readable), designs, drawings, illustrations and
photographs, which may be protectable, in whole or in part, under any patent,
copyright, trademark, trade secret or other intellectual property law),
developed, created, conceived, made or reduced to practice during his employment
with the Company which: (i) relate to the current, future or potential business
of the Company or the parent; (ii) result from the duties or work performed by
Employee; or (iii) are developed during working time or using the Company’s
equipment, supplies, facilities, resources, materials or information, shall be
the sole and exclusive property of the Company, and Employee shall and hereby
does assign all right, title and interest in and to such intellectual property
to the Company.

 

  (c) Nonsolicitation. Because Employee’s solicitation of the Customers of the
Company, or any parent, affiliate or subsidiary of the Company, under certain
circumstances would necessarily involve the use or disclosure of Confidential
Information, Employee shall not, either directly or indirectly, for a period of
one (1) year after the Termination Date: (i) call on, solicit or take away, or
attempt to call on, solicit or take away, any past or present Customers of the
Company, or any parent, affiliate or subsidiary of the Company; (ii) employ,
hire or solicit the employment of any person employed by the Company as of the
Termination Date of this agreement, or any parent, affiliate or subsidiary of
the Company; except to the extent that Employee may employ or hire an employee
of the Company as of the Termination Date who has resigned from the Company
without involvement of the Employee, and where the Employee has not solicited
such employment; (iii) do any act to impair, prejudice or destroy the goodwill
of the Company, or any parent, affiliate or subsidiary of the Company, or to
prejudice or impair the relationship or dealing between the Company, or any
parent, affiliate or subsidiary of the Company, and the Customers; or (iv)
assist any other person, firm or corporation in any such acts.

 

  (d) Return of Confidential Information. Promptly after the Termination Date,
Employee will deliver to the Company or, at its written instruction, destroy all
documents, data, drawings, manuals, letters, notes, reports, electronic mail,
recordings, and copies thereof, in his possession or control.

 

- 5 -



--------------------------------------------------------------------------------

  (e) Promise to Discuss Proposed Actions in Advance. To prevent the inevitable
use or disclosure of trade secrets or Confidential Information, Employee
promises that, before Employee discloses or uses information and before Employee
commences employment, solicitations, or any other activity that would violate
the terms of this Paragraph 25, Employee will discuss his proposed actions with
the Board, which will advise Employee whether his proposed actions would violate
this Paragraph 25.

 

  (f) Enforcement. Employee agrees that, notwithstanding any other Paragraph of
this Agreement, if he violates any of the provisions of this Paragraph 25, the
Company shall be entitled to, in addition to other remedies available to it, an
injunction to be issued by any court of competent jurisdiction restraining
Employee from committing or continuing any such violation, without the need to
post any bond or for any other undertaking or prove the inadequacy of money
damages.

 

26. Should any provision of this Agreement be determined by any court to be
wholly or partially illegal, invalid or unenforceable, the legality, validity
and enforceability of the remaining provisions shall not be affected, and said
illegal, unenforceable or invalid provisions shall be deemed not to be a part of
this Agreement.

 

27. The parties agree that this document contains their complete and final
agreement and that there are no representations, statements, or agreements that
have not been included within this document.

 

28. The parties acknowledge that in signing this Agreement, they do not rely
upon and have not relied upon any representation or statement made by any of the
parties or their agents with respect to the subject matter, basis or effect of
this Agreement, other than those specifically stated in this written Agreement.

 

29. The parties agree that any dispute regarding the application and
interpretation or alleged breach of this Agreement, other than violations of
Paragraph 25, shall be subject to final and binding arbitration in San Francisco
or Marin County, California before a neutral arbitrator selected by the parties
from the list of proposed arbitrators referred by the JAMS/Endispute. The
parties stipulate to the jurisdiction of the California Courts for all matters
relating to the enforcement and/or interpretation of this Agreement.

 

30. This Agreement is in full satisfaction of disputed claims and by entering
into this Agreement, Company is in no way admitting liability of any sort. This
Agreement, therefore, does not constitute an admission of liability of any kind.

 

31. This Agreement will be construed, interpreted and enforced in accordance
with the laws of the State of California.

 

32. Employee understands that:

 

  a. Employee has twenty one days in which to consider signing this Agreement;

 

  b. Employee should carefully read and fully understand all of the terms of the
Agreement;

 

  c. Employee is, through this Agreement, releasing Company from any and all
claims Employee may have against it;

 

- 6 -



--------------------------------------------------------------------------------

  d. Employee is knowingly and voluntarily agreeing to all of the terms set
forth in this Agreement;

 

  e. Employee knowingly and voluntarily intends to be legally bound by this
Agreement;

 

  f. Employee was advised and hereby is advised in writing to consult with an
attorney of Employee’s choice prior to signing this Agreement;

 

  g. Employee has a full seven (7) days following the signing of this Agreement
to revoke it and Employee has been, and hereby is, advised in writing that this
Agreement will not become effective or enforceable until that seven-day
revocation period has expired and Employee has not revoked the Agreement
(“Effective Date”).

 

Fredric D. Price

 

/s/ Fredric D Price

--------------------------------------------------------------------------------

  

Date: 8/12/04

BioMarin Pharmaceutical Inc.     

/s/ Franz L. Cristiani

--------------------------------------------------------------------------------

    

By:  Franz L. Cristiani, Director

  

Date: 8/12/04

 

- 7 -



--------------------------------------------------------------------------------

Exhibit A

 

S-3 Registration Right

 

(a) S-3 Registration Right.

 

  (i) If at any time that the Company is eligible to use Form S-3 or any
successor form thereto under the Securities Act of 1933, as amended (the
“Securities Act”), Employee may request that the Company effect a registration
(an “S-3 Registration”) on Form S-3 or any successor form under the Securities
Act that covers all or part of the Restricted Stock (as defined below) owned by
Employee. Thereupon, the Company shall, as expeditiously as is possible, but in
any event no later than thirty (30) days after receipt of a written request for
an S-3 Registration, file with the Securities and Exchange Commission (the
“Commission”) a registration statement (a “Registration Statement”) relating to
all Restricted Stock which the Company has been so requested to register by
Employee. The Company shall use its best efforts to cause such registration
statement to become effective as expeditiously as possible and to remain
effective until the earlier to occur of (i) the thirtieth (30th) day following
the date such registration statement is declared effective, and (ii) the date
the Restricted Stock covered thereby has been sold. “Restricted Stock” means the
Common Stock presently owned by Employee and any additional shares of Common
Stock issued to Employee upon any stock split, stock dividend, recapitalization
or other similar event, which in any case are not the subject of a registration
statement of the Company’s securities; provided, however that Common Stock shall
cease to be Restricted Stock when such Common Stock is sold pursuant to a
registration statement filed under the Securities Act or pursuant to Rule 144
under the Securities Act. The right of Employee to request registration pursuant
to this Exhibit A shall terminate on such date as all shares of Restricted Stock
owned by Employee may immediately be sold under Rule 144 under the Securities
Act.

 

  (ii) Limitations. Notwithstanding the foregoing, the Company shall not be
obligated to take any action pursuant to this Exhibit A: (A) after the Company
has effected one (1) registration pursuant to this Exhibit A, or (B) if the
Company shall furnish to Employee a certificate signed by the Chief Executive
Officer of the Company stating that in the good faith judgment of the Board it
would be materially detrimental to the Company or its stockholders for a
registration statement to be filed at such time. If the Company shall furnish
such a certificate to Employee, then the Company’s obligation to use its best
efforts to file a registration statement shall be deferred for a period of not
more than sixty (60) days from the receipt of the request to file such
registration statement by Employee.

 

- 8 -



--------------------------------------------------------------------------------

(b) Registration Procedures. If the Company is required by the provisions of
Exhibit A(a) to use its best efforts to effect the registration of any of its
securities under the Securities Act, the Company will, as expeditiously as
possible:

 

  (i) Prepare and file with the Commission a Registration Statement with respect
to such securities and use its best efforts to cause such Registration Statement
promptly to become and remain effective for a period of time required for the
disposition of such Restricted Stock by Employee but not to exceed 30 days;

 

  (ii) Prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all securities covered by such Registration Statement until the
earlier of such time as all of such securities have been disposed of or the
expiration of 30 days; and

 

  (iii) Use its best efforts to register or qualify the securities covered by
such Registration Statement under such other securities or blue sky laws of such
jurisdictions within the United States as Employee shall reasonably request, and
to take any other action which may be reasonably necessary to enable Employee to
consummate the disposition in such jurisdictions of the securities owned by
Employee (provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business,
subject itself to taxation in or to file a general consent to service of process
in any jurisdiction wherein it would not but for the requirements of this
paragraph (iii) be obligated to do so).

 

(c) Cooperation by Employee. It shall be a condition precedent to the obligation
of the Company to take any action pursuant to this Exhibit A in respect of the
shares of Restricted Stock which are to be registered at the request of Employee
that Employee shall furnish to the Company such information regarding the
Restricted Stock held by Employee and the intended method of disposition thereof
as the Company shall reasonably request and as shall be required in connection
with the action taken by the Company.

 

(d) Expenses. All expenses incurred in connection with the registration pursuant
to Exhibit A(a) including all registration, filing and qualification fees,
printers’ and accounting fees, fees of the National Association of Securities
Dealers or listing fees, all fees and expenses of complying with state
securities or blue sky laws, fees and disbursements of counsel for the Company
shall be paid by the Company, except that Employee shall bear and pay the (i)
underwriting commissions and discounts applicable to securities offered for his
account in connection with any registrations, filings and qualifications made
pursuant to this Exhibit A and (ii) any fees and expenses incurred in respect of
counsel or other advisors to Employee.

 

- 9 -



--------------------------------------------------------------------------------

(e) Indemnification by the Company. The Company agrees to indemnify, protect and
hold harmless, to the full extent permitted by law, Employee, any underwriter
(as defined in the Securities Act), and each person or entity who controls any
such underwriter (within the meaning of the Securities Act), against all losses,
claims, damages, liabilities and expenses arising out of or based on any untrue
or allegedly untrue statement of material fact contained in any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they were made, not
misleading, or any violation or alleged violation by the Company of the
Securities Act or the Exchange Act or securities act of any state or any rule or
regulation thereunder applicable to the Company, except to the extent that the
same are caused by or contained in any information furnished by or on behalf of
Employee in writing to the Company expressly for use therein.

 

(f) Indemnification by Employee. Employee agrees to indemnify, protect and hold
harmless, to the full extent permitted by law, the Company, its directors,
employees, agents, officers, and affiliates, any underwriter (as defined in the
Securities Act), and each person or entity who controls the Company or
underwriter (within the meaning of the Securities Act) against all losses,
claims, damages, liabilities and expenses arising out of or based on any untrue
or allegedly untrue statement of a material fact contained in any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, to the extent that such untrue statement or omission is caused by or
contained in any information included therein in conformity with information
furnished by or on behalf of Employee in writing to the Company expressly for
use therein. In no event shall the liability of Employee hereunder be greater in
amount than the dollar amount of the proceeds (net of underwriting discounts and
commissions) received by Employee upon the sale of the Restricted Stock giving
rise to such indemnification obligation.

 

(g) Indemnification Procedure. Any person or entity entitled to indemnification
hereunder (a “Covered Person”) agrees to give prompt written notice to the
indemnifying party after the receipt by such Covered Person of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which such Covered Person is entitled to
claim indemnification or contribution pursuant to this Exhibit A, but the
failure to give such notice shall not relieve the indemnifying party of its
obligations hereunder except to the extent the indemnifying party has been
materially prejudiced with respect to its ability to defend against such claim
as a consequence of such failure to give notice. Unless a conflict of interest
may exist between such Covered Person and the indemnifying party with respect to
such claim, the Covered Person shall permit the indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to such Covered
Person. The indemnifying party will not be subject to any liability for any
settlement made without its consent (but such consent will not be unreasonably
withheld or delayed). No indemnifying party will consent to entry of any
judgment

 

- 10 -



--------------------------------------------------------------------------------

or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Covered Person of a
release from all liability in respect of such claim or litigation. If the
indemnifying party is not entitled to, or elects not to, assume the defense of a
claim, it will not be obligated to pay the fees and expenses with respect to
such claim of more than one counsel (and, if necessary, for one local counsel to
advise solely on matters related to local civil court procedures or state
securities or blue sky law matters related to the claim) for the Covered Person
with respect to which a claim has been asserted (which fees and expenses will be
paid as they are billed to the Covered Person) unless a conflict of interest may
exist between such Covered Person and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the fees and expenses of such additional counsel or counsels as shall be
necessary to eliminate such conflicts in connection with the representation of
indemnified parties.

 

(h) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Exhibit A is for
any reason held to be unenforceable although applicable in accordance with its
terms, the Company and Employee shall contribute to the losses, claims, damages,
liabilities and expenses described herein in such proportion as is appropriate
to reflect the relative fault of the Company and Employee in connection with the
statements or omissions which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations. The
relative fault of the Company and Employee shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or Employee and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company and Employee agree that it would not be
just and equitable if contribution pursuant to this Exhibit A(h) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this Exhibit A(h).
The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by a party entitled to indemnification and referred to above in this
Exhibit A(h) shall be deemed to include any legal or other expenses reasonably
incurred by such party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.
Notwithstanding the provisions of this Exhibit A(h), Employee shall not be
required to contribute any amount in excess of the net proceeds received by it
in connection with the offering of Restricted Stock with respect to which the
losses relate. No person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.

 

- 11 -